Order reversed on. the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the following extent: 1. The two separate violations of the covenant against subletting constitute two separate causes of action and should be separately stated and numbered. 2. The following paragraphs of the amended complaint should be stricken out as irrelevant, redundant and evidentiary, viz.: Paragraphs XIII, XV to XXXI, inclusive. 3. An amended complaint should be served in conformity with this decision (Rules Civ. Prac. rule 103), to which defendant may plead within twenty days after service. No opinion. Kelly, P. J., Manning, Kelby, Young and Kapper, JJ., concur. Settle order upon notice.